COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER

Appellate case name:          Terry Smith v. The State of Texas

Appellate case number:        01-12-00661-CR, 01-12-00662-CR, 01-12-00663-CR

Trial court case number: 10-DCR-055807A (Counts I, II, III)

Trial court:                  400th District Court of Fort Bend County

            Appellant moves to supplement the clerk’s record in the above-referenced appeals with
    “[a] certified copy of the criminal docket, an original copy of a Notice of Hearing, and an
    original bench warrant.” To his motion, appellant appended copies of the documents he moves
    to include in the clerk’s record.
           Insofar as appellant seeks to supplement the record with a copy of the trial court’s
    docket sheet, the motion is dismissed as moot. The clerk’s record on file in this Court
    contains the docket sheet appended to appellant’s motion. See TEX. R. APP. P. 34.5(a)(3).
             Insofar as appellant seeks to supplement the record with copies of the trial court’s
    August 7, 2012 notice of hearing on appellant’s motion for new trial and the trial court’s
    September 4, 2012 “Bench Warrant Information,” the motion is granted. Appellant’s copies
    reflect that the documents were filed in the record below. The district clerk is directed to file a
    supplemental record containing the (1) trial court’s notice of hearing on appellant’s motion for
    new trial, dated August 7, 2012, and (2) the trial court’s “Bench Warrant Information,” dated
    September 4, 2012.1 See TEX. R. APP. P. 34.5(c). The district clerk is directed to file the
    supplemental record in this Court no later than June 24, 2013.
            To the degree appellant seeks original documents, the motion is denied. See TEX. R.
    APP. P. 34.5(f).
          It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                    Acting individually          Acting for the Court

Date: June 6, 2013

1         Copies of these items are attached to this Order.